Judgment, Supreme Court, New York County (Gregory Carro, *125J.), rendered March 5, 2003, after a jury trial, convicting defendant of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2V2 to 5 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]).
In response to the concerns of two prospective jurors, the court informed the panel that a person associated with the defense had been told to stop taking notes during voir dire and that there was no cause for concern. Defendant did not object below to the court’s instructions and does not complain about them now. After counsel completed their inquiries of the panel, another prospective juror addressed the court outside the presence of the other panelists to voice a complaint relating to the note-taking. Although the colloquy with this prospective juror was not transcribed, he apparently thought, in defense counsel’s view, that counsel may have been involved in something “underhanded.” In addition, the juror apparently expressed some resentment toward the court stemming from his belief that he had been misled into thinking that only prospective jurors were in the courtroom. The court properly exercised its discretion when, after excusing that panelist, it refused to conduct an inquiry of the remaining panelists. There is nothing in the record to suggest that any other prospective jurors were aware of this panelist’s complaint or shared his quixotic belief that the defense had engaged in wrongdoing. The court properly concluded that there was no need to address this issue any further (see People v Gajadhar, 281 AD2d 223 [2001], lv denied 96 NY2d 829 [2001]). Concur—Mazzarelli, J.P., Friedman, Nardelli, Sweeny and McGuire, JJ.